UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     MECHELE R. PARKER,                              DOCKET NUMBER
                   Appellant,                        DC-1221-14-0328-W-1

                  v.

     PENSION BENEFIT GUARANTY                        DATE: April 3, 2015
       CORPORATION,
                  Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Mechele R. Parker, Clinton, Maryland, pro se.

           Katherine Leong, and Paul Chalmers, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed the appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.               5 C.F.R.
     § 1201.113(b).
¶2        In this individual right of action (IRA) appeal, the appellant alleged that the
     agency took several personnel actions, including her removal, in retaliation for
     her alleged whistleblowing activity.      Initial Appeal File (IAF), Tab 1.       The
     administrative judge issued an order advising the appellant of her burden to
     establish jurisdiction over her IRA appeal, IAF, Tab 3, the parties responded,
     IAF, Tabs 9, 11, and the appellant replied to the agency’s response, IAF, Tabs 13,
     15. Without holding a hearing, the administrative judge dismissed the appeal for
     lack of jurisdiction.    IAF, Tab 16, Initial Decision (ID).        Specifically, the
     administrative judge found that, although the appellant had exhausted her
     remedies before the Office of Special Counsel (OSC) and was subjected to
     several personnel actions, she failed to raise a nonfrivolous allegation that she
     made a disclosure protected under 5 U.S.C. § 2302(b)(8). ID at 3-4.
¶3        In her timely-filed petition for review, 2 the appellant argues that she did
     make nonfrivolous allegations that she made protected disclosures and that her
     alleged disclosures are neither vague nor unintelligible, as described by the
     2
      The appellant requested, and the Board granted, an extension of time in which to file
     her petition for review. Petition for Review File, Tabs 1-2.
                                                                                      3

     administrative judge, but are instead understandable and need no further
     clarification. Petition for Review (PFR) File, Tab 3 at 2. She argues that she has
     shown a convincing mosaic of retaliation by agency officials against her, who she
     alleges forced her to apply for disability retirement in order to receive some
     steady income. Id. at 3-4. The agency responds in opposition. PFR File, Tab 5.
¶4        The Board has jurisdiction over an IRA appeal if the appellant has
     exhausted her administrative remedies before OSC and makes nonfrivolous
     allegations that:   (1) she engaged in whistleblowing activity by making a
     protected disclosure; and (2) the disclosure was a contributing factor in the
     agency's decision to take or fail to take a personnel action. Yunus v. Department
     of Veterans Affairs, 242 F.3d 1367, 1371 (Fed. Cir. 2001). As noted above, the
     administrative judge found that the appellant failed to make a nonfrivolous
     allegation that she made a protected disclosure. ID at 4-5.
¶5        Disclosures protected by 5 U.S.C. § 2302(b)(8) include any disclosure that
     the employee reasonably believes evidences a violation of any law, rule, or
     regulation; gross mismanagement; a gross waste of funds; an abuse of authority;
     or a substantial and specific danger to public health or safety. Christensen v.
     Department of Justice, 82 M.S.P.R. 430, ¶ 10 (1999). The disclosures must be
     specific and detailed, not vague allegations of wrongdoing regarding broad or
     imprecise matters. Keefer v. Department of Agriculture, 82 M.S.P.R. 687, ¶ 10
     (1999). Conclusory, vague, or unsupported allegations are insufficient to qualify
     as nonfrivolous allegations of IRA jurisdiction.    McDonnell v. Department of
     Agriculture, 108 M.S.P.R. 443, ¶ 7 (2008).
¶6        Our thorough review of the record confirms the administrative judge’s
     finding that “the appellant’s assertion of unspecified and outlandish conduct by
     unidentified agency officials does not constitute a nonfrivolous allegation of
     whistleblowing activity, i.e., the making of a protected disclosure.”     ID at 5
     (citing Rzucidlo v. Department of the Army, 101 M.S.P.R. 616, ¶ 17 (2006) and
     Mc Corcle v. Department of Agriculture, 98 M.S.P.R. 363, ¶ 21 (2005)).
                                                                                      4

     Moreover, the appellant identifies nothing on review that would help to explain
     her disclosures or otherwise indicate a reasonable belief that the information she
     disclosed evidenced a violation of any law, rule, or regulation; gross
     mismanagement; a gross waste of funds; an abuse of authority; or a substantial
     and specific danger to public health or safety. See Yang v. U.S. Postal Service,
     115 M.S.P.R. 112, ¶ 12 (2010) (mere disagreement with the administrative
     judge’s findings is insufficient to disturb the initial decision). We find that the
     administrative judge fairly characterized the appellant’s allegations before OSC
     and we find no reason on review to disturb his well-explained findings. See, e.g.,
     Broughton v. Department of Health & Human Services, 33 M.S.P.R. 357, 359
     (1987) (there is no reason to disturb the conclusions of the administrative judge
     when the initial decision reflects that the administrative judge considered the
     evidence as a whole, drew appropriate inferences, and made reasoned
     conclusions).
¶7        Thus, we agree with the administrative judge that the appellant’s conclusory
     and vague contentions in this matter are insufficient to constitute nonfrivolous
     allegations that she made a protected disclosure under 5 U.S.C. § 2302(b)(8) and
     that she therefore has failed to establish Board jurisdiction over her IRA appeal.
     Accordingly, we DENY the appellant’s petition for review.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit.
          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
                                                                                        5

        If you want to request review of the Board’s decision concerning your
claims     of   prohibited     personnel    practices   under 5   U.S.C.     § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.    Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our     website,     http://www.mspb.gov/appeals/uscode.htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court's website, www.cafc.uscourts.gov. Of particular
relevance is the court's "Guide for Pro Se Petitioners and Appellants," which is
contained within the court's Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective         websites,       which         can      be      accessed        through
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
        If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at http://www.mspb.gov/probono for a list of attorneys who have expressed
interest in providing pro bono representation for Merit Systems Protection Board
                                                                            6

appellants before the Federal Circuit.      The Merit Systems Protection Board
neither endorses the services provided by any attorney nor warrants that any
attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.